Citation Nr: 1043074	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-03 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to an initial disability rating in excess of 10 
percent for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1979 
and had subsequent reserve service with periods of active duty 
for training (ACDUTRA) from July 1987 to August 1987, February 
1992 to March 1992 and in August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office (RO).  
This case has since been transferred to the RO in Winston-Salem, 
North Carolina.

In October 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans' Law Judge.  A copy of the 
hearing transcript has been associated with the claims file.  

In a January 2009 decision, the Board granted an increased rating 
of 30 percent for chronic right foot pain, status post right 
ankle fracture, with x-ray evidence of degenerative joint 
disease.  As this decision was final when issued and it does not 
appear from the record that the Veteran has appealed this 
decision, the matter is no longer in appellate consideration 
before the Board.  

By an October 2009 rating decision, the Veteran was granted 
service connection for hypertension and depression.  As this 
constitutes a full grant of the benefits sought on appeal, these 
matters are no longer in appellate consideration of the Board.  

The issues of service connection for a right knee condition and 
an initial disability rating in excess of 10 percent for 
depression are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is competent to attest to the left knee and low 
back injuries he sustained in service and the continual symptoms 
of pain for each thereafter, however, he is not competent to 
testify that these injuries are related to his currently 
diagnosed conditions, including degenerative joint disease and 
arthritis, of the left knee and low back.  

2.  Taken as a whole, the evidence of record demonstrates that 
the Veteran's statements of a continuity of symptoms resulting 
from injuries in service to the left knee and low back since his 
active service are not credible.  

3.  The probative evidence of record reflects that the Veteran's 
currently diagnosed left knee condition and low back condition 
did not originate in service or for many years thereafter and are 
not related to any incident during active service.


CONCLUSION OF LAW

1.  The criteria for the establishment of service connection for 
a left knee condition are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection for 
a low back condition are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the September 2003 rating decision, he was 
provided notice of the VCAA in August 2003.  Additional VCAA 
letters were sent in September 2005 and February 2009.  The VCAA 
letters indicated the types of information and evidence necessary 
to substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in February 2009, pertaining to the 
downstream disability rating and effective date elements of his 
claim with subsequent re-adjudication in an October 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Board notes that the Veteran reported missing treatment 
records from both service and following service.  In regard to 
the reported missing records, the Veteran testified during an 
October 2008 Travel Board hearing that he received treatment from 
1994 to 1995 at Fort Bragg, North Carolina and Seymour Johnson 
Air Force Base, North Carolina during service as well as 
treatment at the VA medical center in Houston, Texas from 2000 to 
2003 and from 2004 to 2006.  The record reflects that service 
treatment records from1995 to 1996 at Fort Bragg, North Carolina 
and Seymour Johnson Air Force Base, North Carolina are of record.  
In addition, VA outpatient treatment reports from the VA medical 
center in Houston, Texas from July 2000 to November 2000, from 
February 2002 to December 2002 and from February 2003 to December 
2004 are of record.  The record also reflects that the Veteran 
was treated at the VA medical center in Fayetteville, North 
Carolina beginning in January 2006, thus no reports from the VA 
medical center in Houston, Texas would be available from 2006.  
Moreover, in earlier correspondence, the Veteran reported 
treatment in service in August 2000 and the RO attempted to 
retrieve such records in November 2000.  Thus, the record 
reflects that the treatment reports are of record during the 
period that the Veteran argues are missing, and the RO has 
attempted to retrieve all claimed records of treatment.  As such, 
the Board finds that the duty to assist has been fulfilled.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).



Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service. 38 U.S.C.A. 
§ 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 
1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

1.	 Left Knee

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current left knee 
condition began during his active service.  During an October 
2008 Travel Board hearing, the Veteran testified that he injured 
the left knee while in service during physical training in 
Maryland and he was treated for such with metal braces.  He also 
reported having continual signs and symptoms since that time.  

Service treatment reports reflect that the Veteran was treated 
for left knee pain and diagnosed with bilateral patellar 
chondromalacia in August 1979.  No findings of a left knee 
condition were noted upon separation from active service in the 
September 1979 separation examination.  At this time, a clinical 
evaluation of the lower extremities was found to be normal.  The 
Veteran sustained bilateral knee injuries in June 1985, though he 
was not on active duty or on ACDUTRA.  He was treated for a left 
ankle and foot injury and sprain in July 1987 while on ACDUTRA, 
with no findings of a left knee condition at this time.  

VA outpatient records from July 2000 to October 2009 reflect that 
the Veteran was initially diagnosed with degenerative joint 
disease of both knees in August 2000.  He was subsequently 
treated for and diagnosed with degenerative joint disease and 
reported a history of extensive degenerative joint disease in the 
knees.  In September 2003, the Veteran requested the use of a 
left knee brace.  An April 2006 VA outpatient treatment report 
reveals that the Veteran walked with a cane, bilateral knee 
braces, a brace in the right shoe and requested ankle braces and 
was diagnosed with extensive degenerative joint disease with pain 
in the joints extensively.   

In a March 2009 VA examination the Veteran was diagnosed with 
mild arthritis of both knees.  At this time the examiner opined 
that the left knee was not as likely as not service-connected.  

In a September 2009 VA examination report, a different VA 
examiner was asked to review the claims file and provide a 
rationale for the opinions provided in the March 2009 VA 
examination, as the original examiner was unavailable.  The 
examination report was authored by a nurse practitioner, co-
signed by a VA physician and was based upon a review of the 
claims file.  The examiner opined that it was less likely as not 
that the left knee condition was a result of the Veteran's 
military service.  The examiner explained that there was a visit 
for left knee pain in August 1979, that the Veteran was diagnosed 
on follow-up with chondromalacia and that there were no other 
complaints of left knee problems in the service record.  

After a review of the record, the Board concludes that 
entitlement to service connection for left knee condition is not 
warranted.  

The Board notes the Veteran has a current diagnosis of left knee 
degenerative joint disease and left knee arthritis.  Service 
treatment records reflect that, while the Veteran was treated for 
left knee pain and was diagnosed with bilateral patellar 
chondromalacia in August 1979, there was no treatment for any 
chronic left knee condition in service and there were no clinical 
findings of a left knee condition upon the Veteran's separation 
from active service.  In addition, the medical evidence of record 
following the Veteran's period of active service from May 1979 to 
October 1979 does not reflect that he was treated for or 
diagnosed with a left knee condition while on a period of active 
duty or ACDUTRA.  In this regard, the Board notes that he 
sustained bilateral knee injuries in June 1985, though not while 
on active duty or on ACDUTRA and while he was treated for a left 
ankle and foot injury and sprain in July 1987 while on ACDUTRA, 
there were no findings of a left knee condition at this time.

Moreover, the Board finds that there is no medical evidence in 
the record of a nexus between a currently diagnosed left knee 
condition, to include degenerative joint disease and arthritis, 
and the Veteran's active service.  In this regard, the Board 
notes that the March 2009 VA examiner and the September 2009 VA 
opinion both reflect that it was less likely as not that the left 
knee condition was a result of the Veteran's military service, 
with a supporting adequate rationale, based upon a review of the 
claims file, the history provided by the Veteran in the March 
2009 VA examination and a March 2009 examination of the Veteran.  
Moreover, the September 2009 opinion specifically considered the 
Veteran's left knee injury in service, in August 1979, in forming 
the conclusion.

The Board finds that the March 2009 and September 2009 VA 
opinions and the September 2009 rationale are also consistent 
with the medical evidence of record which demonstrates that, 
following the Veteran's separation from active duty in 1979, 
there was no treatment for the left knee until the Veteran 
injured his knees in June 1985, at which time he was not 
diagnosed with a left knee disability and was not on any period 
of active duty or ACDUTRA, approximately 6 years following his 
separation from active service.  Furthermore, the medical 
evidence of record does not show any diagnoses of the left knee 
until August 2000, approximately 21 years after the Veteran's 
separation from active duty and approximately 15 years following 
the Veteran's injury in 1985.

With respect to the Veteran's statements that he injured the left 
knee while in service during physical training and had continual 
signs and symptoms since that time, the Board notes that the 
Veteran is competent to report a continuity of symptomatology, 
and that report can serve to provide the needed evidence of a 
nexus between the current disability and the disease or injury in 
service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The 
Board must, however, weigh a veteran's reports against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case, the Board acknowledges the 
Veteran's statements he injured the left knee while in service 
during physical training and had continual signs and symptoms 
since that time, however, he is not competent to specify that the 
injury he sustained to the left knee in service is related to his 
currently diagnosed left knee degenerative joint disease or 
arthritis as these would constitute medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person 
is not competent to render an opinion regarding the diagnosis or 
etiology of a disease or injury; however, a lay witness can 
provide and "eye-witness" account of the visible symptoms).  

While the Veteran's lay statements of record are found to be 
competent, the Board finds that his statements are not credible 
as they are inconsistent with the other evidence of record.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  In this regard, the Board points out that that the 
record is replete with medical evidence contemporaneous to the 
Veteran's active service and thereafter which does not reflect a 
continuity of symptomatology of a chronic left knee condition 
following his separation from active service and thereafter, as 
there were no clinical findings of a left knee condition upon the 
Veteran's separation from service and no subsequent complaints or 
treatment of any knee condition for many years following his 
separation from active service.  In fact, the post service 
medical evidence of record reflects a bilateral knee injury in 
1985 while the Veteran was not on active duty or ACDUTRA and he 
was not diagnosed with a left knee disability until August 2000.  
See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a 
merits context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and any currently 
diagnosed left knee condition, the preponderance of the evidence 
is against a finding that the Veteran's left knee condition is 
related to his active military service.  Therefore, the claim for 
service connection for left knee condition is denied.

2.	 Low back

The Veteran contends that his current low back condition is 
related to his military service.  During an October 2008 Travel 
Board hearing, he testified that his back was injured in service 
while he was stationed in Germany, his current symptoms included 
pain and he has had back problems since service.  

Service treatment reports reflect no findings of a back condition 
during the Veteran's period of active duty.  The separation 
examination does not reflect any abnormalities of the spine upon 
clinical evaluation.  Service treatment reports also reflect that 
the Veteran was treated for low back strain in February 1992 
during a period of ACDUTRA.  He reported pain in the right side 
of his back from time to time in a June 1996 Report of Medical 
History, although an examination of the back upon separation 
showed the back was within normal limits.

VA outpatient treatment reports from July 2000 to October 2009 
reflect that the Veteran was initially diagnosed with 
degenerative joint disease of the back in August 2000.  
Subsequent treatment records demonstrate that his active problems 
included low back pain and he was treated for and diagnosed with 
severe chronic low back pain and degenerative joint disease of 
the back.  A March 2002 MRI of the spine revealed no evidence of 
abnormalities.  

In a March 2009 VA examination, the examiner found that the 
Veteran had mild wear and tear arthritis of the lumbar spine.  
The examiner also opined that the lumbar spine was not as likely 
as not service-connected.  

In a September 2009 VA examination report, a different VA 
examiner was asked to review the claims file and provide a 
rationale for the opinions provided in the March 2009 VA 
examination, as the original examiner was unavailable.  The 
examination report was authored by a nurse practitioner, co-
signed by a VA physician and based upon a review of the claims 
file.  The examiner found that it was less likely than not that 
the current chronic low back pain was related to the Veteran's 
military service.  The examiner explained that the Veteran was 
seen in February 1992 for a low back strain while on ACDUTRA and 
there was no other mention of back pain in the service records.  
The examiner also found that, in the physical in September 1979, 
the Veteran did not check that he had back pain and his 
examination was normal.  The examiner noted that the Veteran 
reported recurrent low back pain in January 1996 and that an 
examination at that time was normal.  Finally, the examiner 
concluded that a chronic back condition while in the military had 
not been established.  

After a review of the record, the Board concludes that 
entitlement to service connection for low back condition is not 
warranted.  

The Board notes the Veteran's has a current diagnosis of low back 
degenerative joint disease and lumbar spine arthritis.  Service 
treatment records reflect no findings of a back condition during 
the Veteran's period of active duty and the September 1979 
separation examination does not reflect any abnormalities of the 
spine upon clinical evaluation.  Service treatment reports also 
reflect that, while the Veteran was treated for low back strain 
in February 1992 during a period of ACDUTRA and reported pain in 
the right side of his back from time to time in a June 1996 
Report of Medical History, an examination of the back upon 
separation showed the back was within normal limits.  The post 
service medical evidence of record also reflects that, a low back 
condition was diagnosed initially in August 2000, following the 
Veteran's active service.  

Moreover, the Board finds that there is no medical evidence in 
the record of a nexus between a currently diagnosed low back 
condition and the Veteran's active service.  In this regard, the 
Board notes that the March 2009 and September 2009 VA opinions 
both reflect that it was less likely as not that the low back 
condition was a result of the Veteran's military service, with a 
supporting adequate rationale, based upon a review of the claims 
file, the history provided by the Veteran in the March 2009 VA 
examination and a March 2009 examination of the Veteran.  

The Board finds that the March 2009 and September 2009 VA 
opinions and the September 2009 rationale are also consistent 
with the medical evidence of record which demonstrates that there 
was no treatment for the Veteran's low back during his active 
service.  In addition, the Veteran was treated for low back 
strain in February 1992 during a period of ACDUTRA and reported 
pain in the right side of his back from time to time in a June 
1996 Report of Medical History, however, an examination of the 
back at this time showed the back was within normal limits.  
Furthermore, following the February 1992 treatment for low back 
strain, the medical evidence of record does not show any 
diagnoses of the low back until August 2000, approximately 8 
years after the Veteran's treatment for low back strain in 
February 1992, while on ACDUTRA.

With respect to the Veteran's statements that his back was 
injured in service while he was stationed in Germany and he has 
had back problems since service, the Board notes that the Veteran 
is competent to report a continuity of symptomatology, and that 
report can serve to provide the needed evidence of a nexus 
between the current disability and the disease or injury in 
service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The 
Board must, however, weigh a veteran's reports against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case, the Board acknowledges the 
Veteran's statements his back was injured in service while he was 
stationed in Germany, his current symptoms included pain and he 
has had back problems since service, however, the he is not 
competent to specify that the low back strain in service is 
related to his currently diagnosed low back degenerative joint 
disease or mild wear and tear arthritis lumbar spine as these 
would constitute medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent to 
render an opinion regarding the diagnosis or etiology of a 
disease or injury; however, a lay witness can provide and "eye-
witness" account of the visible symptoms).  

While the Veteran's lay statements of record are found to be 
competent, the Board finds that his statements are not credible 
as they are inconsistent with the other evidence of record.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  In this regard, the Board points out that that the 
record is replete with medical evidence contemporaneous to the 
Veteran's active service and thereafter which does not reflect a 
continuity of symptomatology of a chronic low back condition 
following his separation from active service, as there were no 
clinical findings of a low back condition upon the Veteran's 
separation from service and no subsequent complaints or treatment 
of any low back condition for many years thereafter, until the 
treatment for low back strain during ACDUTRA in February 1992.  
Moreover, while the Veteran was treated for low back strain in 
February 1992 during a period of ACDUTRA and reported recurrent 
low back pain in January 1996, there were no clinical findings of 
a spine abnormality in January 1996.  In fact, the post service 
medical evidence of record reflects that, following the February 
1992 treatment for low back strain, the Veteran was not diagnosed 
with a low back disability until August 2000.  See Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and any currently 
diagnosed low back condition, the preponderance of the evidence 
is against a finding that the Veteran's low back condition is 
related to his active military service.  Therefore, the claim for 
service connection for low back condition is denied.


ORDER

Service connection for a left knee condition is denied.

Service connection for a low back condition is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a right knee condition and an initial 
disability rating in excess of 10 percent for depression.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

1.	 Service Connection for a Right Knee Condition

This claim was previously remanded by the Board for the RO to 
provide VA examinations and opinions.  For the reasons described 
below, the Board finds that the claims file should be forwarded 
again, for a VA examiner to provide an additional nexus opinion 
for the Veteran's right knee conditions with respect to treatment 
for right knee pain during a period of ACDUTRA in August 1995.  

Service treatment reports reflect that the Veteran was treated 
for an injury to the right knee and was subsequently treated for 
and diagnosed with a right knee sprain while on active duty in 
August 1979.  He sustained bilateral knee injuries in June 1985, 
though he was not on active duty or on ACDUTRA.  The Veteran 
sustained a right ankle injury while on ACDUTRA in August 1995, 
for which he was treated for right knee pain following this 
injury.  

VA medical records from July 2000 to October 2009 reflect that 
the Veteran was initially diagnosed with degenerative joint 
disease of both knees in August 2000, and was subsequently 
treated for degenerative joint disease and reports a history of 
extensive degenerative joint disease in the knees.  An April 2006 
VA outpatient treatment report revealed that he walked with a 
cane, bilateral knee braces, a brace in the right shoe and 
requested ankle braces and was diagnosed with extensive 
degenerative joint disease with pain in the joints extensively.   

During an October 2008 Travel Board hearing, the Veteran 
testified that he injured both knees in service and has had 
problems with the both the left and right knees since service.  

In a March 2009 VA examination, the Veteran was diagnosed with 
arthritis in both knees which was noted to be very mild.  The 
examiner opined that the right knee was not as likely as not 
service connected.  

In a September 2009 VA examination report, a different VA 
examiner was asked to review the claims file and provide a 
rationale for the opinions provided in the March 2009 VA 
examination, as the original examiner was unavailable.  The 
examination report was authored by a nurse practitioner, co-
signed by a VA physician and based upon a review of the claims 
file.  The examiner opined that it was less likely as not that 
the current right knee condition was related to his military 
service.  While the examiner referred to several findings in the 
record in formulating the opinion, including service treatment 
reports from August 1979, September 1979, June 1985 and January 
1996, no references were made to the August 1995 service record 
which documented a right ankle injury while on ACDUTRA with 
treatment for right knee pain following this injury.  Therefore, 
the Board finds that a remand is still necessary to obtain a 
medical nexus opinion with respect to treatment for right knee 
pain following the right ankle injury in August 1995 while on 
ACDUTRA.

2.	An Initial Disability Rating in Excess of 10 Percent for 
Depression

In an April 2010 informal hearing presentation, the Veteran's 
representative argued that the Veteran was service connected for 
depression only at 10 percent and noted that the Veteran's GAF 
score at the last VA examination was 60, he avoided social 
activities, had considerable insomnia and was of questionable 
competence to handle his affairs.  The record evidence does 
confirm that the Veteran was granted service connection for 
depression, evaluated at 10 percent disabling, in an October 2009 
rating decision.

While special wording is not required, a notice of disagreement 
(NOD) must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for appellate 
review.  38 C.F.R. §§ 20.201 (2009); Gallegos v. Principi, 283 
F.3d 1309, 1313-15 (Fed. Cir. 2002).  The actual wording of the 
communication and the context in which it was written determines 
whether a written communication constitutes a valid NOD.  Jarvis 
v. West, 12 Vet. App. 559, 561 (1999).

As the informal hearing presentation expressed disagreement with 
the disability rating assigned for depression and was presented 
to the Board and entitled as a "Written Brief of Arguments for 
Subsequent Presentation and Review by a Single Member or Board 
Section, Board of Veterans' Appeals, Washington, D.C.," thereby 
indicating a desire for appellate review, the Board will resolve 
reasonable doubt in favor of the Veteran and construe this 
document as a valid NOD on the issue of an initial disability 
rating in excess of 10 percent for depression.  See 38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2009) (defining a 
notice of disagreement).  Thus, the Veteran is entitled to a 
statement of the case (SOC) addressing these claims.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Where an SOC has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral to the RO, is 
required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).  As noted above, such action is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran and 
his representative a Statement of the Case 
that addresses the issue of entitlement to an 
initial disability rating in excess of 10 
percent for depression, to include 
notification of the need, and the appropriate 
time period, in which to file a Substantive 
Appeal to perfect an appeal of the issue, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.30 (2009).  The RO/AMC 
should return this discrete issue to the 
Board only if the Veteran files a timely 
substantive appeal.

2.  The RO/AMC is asked to forward the 
claims folder to an examiner with 
appropriate expertise, for the purpose of 
obtaining an opinion (based on the medical 
evidence of treatment for right knee pain 
following a right ankle injury during a 
period of ACDUTRA in August 1995), to 
determine the nature and etiology of any 
presently existing right knee condition.  The 
examination report is to contain a notation 
that the examiner reviewed the claims file, 
to include treatment for right knee pain 
following a right ankle injury during a 
period of ACDUTRA in August 1995.  The 
examination is to include a review of the 
Veteran's history.

Based on a review of the Veteran's claims 
folder, his pertinent medical history, and 
with consideration of sound medical 
principles, the reviewing examiner is asked 
to address the following questions:

a.  Does the Veteran have a current diagnosis 
of a right knee?  If so, please specify the 
diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a right knee 
condition, is it at least as likely as not 
(50 percent or greater probability) that such 
condition had its onset during the Veteran's 
period of ACDUTRA in August 1995, wherein he 
was treated for a right ankle injury with 
findings of right knee pain? 

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should once again readjudicate the 
issue of entitlement to service connection 
for a right knee condition.  If the 
determination remains adverse to the Veteran, 
the RO/AMC should furnish the Veteran and his 
representative, if any, a supplemental 
statement of the case and they should be 
given an opportunity to respond thereto.

The case should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedure.

By this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this case.  
The purpose of this REMAND is to accord due process of law and 
further development of the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all issues that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


